DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation wherein the resistance of the fourth region and the resistance of the fifth region are lower than the resistance of the third region and higher than the resistance of the first region and the resistance of the second region, wherein the conductor is provided over the third region, the fourth region, and the fifth region to overlap with the third region, the fourth region, and the fifth region, wherein part of the third oxide and part of the first insulator are provided between a side surface of the conductor and a side surface of the third insulator, and wherein the second insulator is in contact with the first region and the second region”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the first region, the second region, the fourth region, and the fifth region contain a dopant, wherein the first region and the second region have a higher dopant concentration than the fourth region and the fifth region, wherein the conductor overlaps with the third region, the fourth region, and the fifth region, wherein part of the third oxide and part of the first insulator are provided between a side surface of the conductor and a side surface of the third insulator, and wherein the second insulator is in contact with the first region and the second region”, with combination of remaining features, as recited in claim 14.

KURATA et al (US 2013/0140555 A1) discloses  a semiconductor device including the transistor 440a includes, over a substrate 400 having an insulation surface over which an oxide insulating film 436 is provided, an oxide semiconductor film 403 including a channel formation region 409 and low-resistance regions 404a and 404b, a source electrode layer 405a, a drain electrode layer 405b, a gate insulating film 402, a gate electrode layer 401, first sidewall insulating layers 412a and 412b provided in contact with side surfaces of the gate electrode layer 401, second sidewall insulating layers 414a and 414b provided so as to cover crevices on side surfaces of the first sidewall insulating layers 412a and 412b, an insulating film 413 provided over the gate electrode 3layer 401, an interlayer insulating film 415 provided over the source electrode layer 405a and the drain electrode layer 405b, and an insulating film 407 covering the transistor 440a (Fig [1b], Para [0054]).

However, KURATA fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 1.

Claims 2-7 and 15-20 are allowed as those inherit the allowable subject matter from clams 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898